Citation Nr: 1003460	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1972.  He died in March 2004.  The appellant is his surviving 
spouse.  She appealed to the Board of Veterans' Appeals 
(Board) from an August 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Regrettably, since the claim must be further developed, the 
Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
either incurred or aggravated by his military service, 
or which was proximately due to, the result of, or 
chronically aggravated by a service-connected condition, was 
either a principal or contributory cause of death.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.

A disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).



It is recognized there are primary causes of death that by 
their very nature are so overwhelming that eventual death can 
be anticipated regardless of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The appellant-widow raises two arguments towards establishing 
service connection for the cause of the Veteran's death.  
First, she contends that his service-connected lumbosacral 
strain contributed to his death because anti-inflammatory 
medications that he was taking for his low back disability 
contributed to his ultimately fatal gastrointestinal 
hemorrhaging.  In the alternative, she asserts that his 
service-connected mental disorder (anxiety reaction/major 
depression) was either a principal or contributory cause of 
his death, as it prevented him from seeking the medical 
attention that he needed when he began experiencing the 
symptoms associated with his ultimately fatal 
gastrointestinal hemorrhaging.  

According to his certificate of death, the Veteran died from 
hemorrhagic shock due to (or as a consequence of) upper 
gastrointestinal bleeding associated with a gastric ulcer at 
the site of previous gastric bypass surgery 
(gastrojejunostomy).  His certificate of death also provides 
that other significant conditions contributing to his death, 
but not resulting in the underlying cause, 
were acute myocardial infarction (AMI, i.e., heart attack) 
and schizophrenia.



At the time of his death, the Veteran had established service 
connection for lumbosacral strain.  But, while his anxiety 
also was service connected, his schizophrenia was not.  
Concerning this, the widow-appellant asserts that 
schizophrenia was listed on his death certificate as his then 
current mental disorder because she had informed the 
recording physician that the Veteran's anxiety diagnosis had 
been changed to schizophrenia - so essentially asserting 
that this notation on his death certificate was, in 
actuality, a reference to his 
service-connected mental disorder, originally diagnosed as 
anxiety, but subsequently diagnosed as schizophrenia.

The RO granted service connection for the Veteran's anxiety 
in December 1973, so the year after his discharge from the 
military.  His treatment records show he had an extensive 
history of psychiatric evaluation and that, over time, he had 
received several mental disorder diagnoses, including both 
schizophrenia and generalized anxiety disorder.  And the 
record also shows there was disagreement as to the 
appropriate diagnosis for his mental disorder(s).  For 
example, a September 2004 letter from a private physician, 
Dr. R.W., provides that the Veteran suffered from significant 
anxiety and depression beginning in service and expressed 
disagreement with any diagnosis of schizophrenia.  Yet a 
November 2004 letter from a VA psychiatric nurse provides 
that, while the Veteran suffered from anxiety, he was being 
treated for schizoaffective disorder.  The March 2004 
consultation report and death summary both indicate he had 
schizophrenia, but neither mentions any anxiety disorder.  So 
the Board believes these various diagnoses of record should 
be reconciled prior to deciding the appellant's 
cause-of-death claim, especially to determine whether the 
mental disorder for which he was service connected, anxiety, 
may have been subsequently diagnosed instead as 
schizophrenia.



In regards to the appellant's alternative argument concerning 
the purported relationship between the medications (anti-
inflammatories) the Veteran was taking to help alleviate the 
pain associated with his service-connected lumbosacral 
strain, an October 2005 opinion provided by a VA physician 
indicates that, upon reviewing the Veteran's medical records 
dating back to August 2003, there was no indication he had 
been prescribed any nonsteroidal anti-inflammatory drugs 
(NSAIDs) as might have caused gastrointestinal symptoms and 
that, while it is apparent that he suffered back pain in 
association with his service-connected lumbosacral strain, 
there is no specific record as to what he was taking to 
address that pain.  This commenting VA physician further 
stated that, while NSAIDs can generally cause such 
gastrointestinal symptoms, given the lack of record with 
respect to the Veteran's pain medications as well as other 
risk factors, it was less likely than not that the Veteran's 
use of such NSAIDs contributed to his death.

Following the RO's November 2005 statement of the case (SOC) 
continuing to deny her claim, the appellant submitted 
considerable evidence from medical publications suggesting a 
correlation between various medications and gastrointestinal 
symptoms.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) 
(a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional").  
See, too, Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) 
(holding that evidence from a scientific journal combined 
with doctor's statements was "adequate to meet the threshold 
test of plausibility").  She also submitted copies of the 
Veteran's prescriptions, with receipts, for Daypro (an NSAID) 
and Quetiapine Fumarate, as well as information suggesting 
that gastrointestinal side effects may be associated with 
taking Daypro.

As well, the appellant submitted a letter indicating the 
Veteran took Valium (a benzodiazepine) for 30 years, as well 
as information indicating that gastrointestinal side effects 
also may be associated with benzodiazepines.  


In still further support of her claim, the appellant also 
submitted a letter from a private physician, Dr. R.W., 
indicating the Veteran was primarily treated with 
anti-depressant and tranquilizing medication and that, 
because his generalized joint pain was not controlled by non-
narcotic analgesics, he was prescribed Dilaudid in March 
2002.  

The RO, however, did not issue a supplemental SOC (SSOC) 
following the submission of this additional pertinent 
evidence suggesting the Veteran may have been taking 
medication associated with a service-connected disability 
that may have contributed to his ultimately fatal 
gastrointestinal hemorrhaging.  38 C.F.R. §§ 19.31, 19.37.  
And the appellant did not waive her right to have the RO 
initially consider this additional evidence  38 C.F.R. 
§§ 20.800, 20.1304(c).

Another, supplemental, medical nexus opinion also would be 
helpful in deciding this appeal because this additional 
evidence was submitted after the RO obtained the October 2005 
opinion, so that examiner did not have an opportunity to 
consider this additional evidence when providing that 
opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008) (indicating that, while 38 U.S.C. § 5103A(a) does not 
always require VA to assist the claimant in obtaining a 
medical opinion or examination for a dependency and indemnity 
compensation (DIC) claim, it does require VA to assist a 
claimant in obtaining such whenever necessary to substantiate 
the DIC claim); see, too, Wood v. Peake, 520 F.3d 1345 (Fed. 
Cir. 2008) (holding that, in the context of a DIC claim, 
VA must also consider that 38 U.S.C. § 5103A(a) only excuses 
VA from making reasonable efforts to provide an examination 
or opinion when no reasonable possibility exists that such 
assistance would aid in substantiating the claim).



Additionally, Veterans Claims Assistance Act (VCAA) notice is 
needed to comply with the Court's decision in Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007), which held that 
for DIC benefits - including claims for cause of death, 
VCAA notice must include:  (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  As well, VCAA notice is also needed to comply 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), to 
notify the appellant of all elements of her claim, including 
concerning the downstream effective date.  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the appellant a VCAA notice 
letter in compliance with the Court's 
decisions in Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

2.  After giving the appellant time to 
respond to this additional notice, forward 
the claims file to an appropriate VA 
medical examiner for review.  After 
reviewing the claims file for the 
pertinent medical and other history, 
including a complete copy of this remand, 
the examiner should reconcile the various 
diagnoses of record with regards to the 
Veteran's mental disorders, indicating 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's diagnosis of schizophrenia 
(listed on his death certificate) was a 
change in diagnosis from his initial 
diagnosis of anxiety and/or major 
depression (which were service connected).  
[Note:  according to 38 C.F.R. § 4.125(b), 
if the diagnosis of a mental disorder is 
changed, the rating agency shall determine 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.]  If it is determined 
the schizophrenia was a progression of the 
service-connected anxiety and/or 
major depression, or correction of an 
error in these prior diagnoses (so not a 
new and separate condition), then the 
examiner should then indicate whether it 
is at least as likely as not the Veteran's 
service-connected mental disorder either 
caused or contributed substantially or 
materially to his death in the manner 
alleged, i.e., prevented him from seeking 
the medical attention that he needed when 
he began experiencing the symptoms 
associated with his ultimately fatal 
gastrointestinal hemorrhaging.

The examiner also should indicate whether 
it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran taking anti-inflammatory 
medications for treatment of the pain 
associated with his service-connected 
lumbosacral strain either caused or 
contributed substantially or materially to 
his death - particularly, to his 
ultimately fatal gastrointestinal 
hemorrhaging.



The term "at least as likely as not" (a 
50 percent or greater probability) does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find 
in favor of causation as it is to find 
against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

3.  Then readjudicate the appellant's 
claim for service connection for cause of 
death in light of the additional evidence.  
If the claim is not granted to her 
satisfaction, send her and her 
representative an SSOC (discussing all 
additional evidence submitted or otherwise 
obtained since the SOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


